— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered August 7, 1986, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant argues, inter alia, that the proof of his guilt was legally insufficient and did not establish his guilt beyond a reasonable doubt.
The record reveals that after an argument had ensued between the defendant and his wife — during which she threatened to divorce him — the defendant approached his wife from behind later in the evening as she lay in her bed and asked if she truly wished to terminate their marriage. When his wife stated that she did, the defendant replied, "Okay, I’m going to end it for good this time”. Immediately thereafter the wife felt a stinging sensation in her neck and, upon observing blood, realized that she had been stabbed. She then saw the defendant run out of the bedroom.
Viewing the evidence in a light most favorable to the People (People v Ford, 66 NY2d 428; People v Giuliano, 65 NY2d 766), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Finally, in view of the brutal and deliberate nature of the attack we are not prepared to say that the sentencing Judge acted improperly in imposing the sentence that he did (see, People v Thom, 132 AD2d 584; People v Suitte, 90 AD2d 80). Brown, J. P., Kunzeman, Kooper and Balletta, JJ., concur.